   Case 20-50133-grs      Doc 275  Filed 03/04/20 Entered 03/04/20 12:09:36           Desc Main
                                   Document     Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                               THE HONORABLE Gregory Schaaf




     IN RE:                                                          CASE NUMBER 20-50133
       GenCanna Global USA, Inc.


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 03/04/2020                                                              TIME: 09:00

     ISSUE:
      136 02/18/2020       Debtors Motion for Entry of an Order (I) Approving Bidding
                           Procedures in Connection with the Debtors Bidding Process; (II)
                           Approving the Transaction Ultimately Selected as the Highest and Best
                           Alternative Through the Bidding Process, Including a Possible Sale of
                           Assets Free and Clear of Liens, Claims and Encumbrances under
                           Section 363(f); and (III) Granting Related Relief, filed by GenCanna
                           Global USA, Inc. Fee Amount 181. Hearing scheduled for 3/4/2020 at
                           09:00 AM at Lexington Courtroom, 2nd Floor. (Attachments: # 1
                           Exhibit A - Process Letter # 2 Proposed Order Bidding Procedures
                           Order) (Irving, James)

     DISPOSITION:
      Granted, Debtor to submit order




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Gregory Schaaf
                                                   Bankruptcy Judge
                                                   Dated: Wednesday, March 4, 2020
                                                   (rah)
